Citation Nr: 1200834	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-39 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for left Achilles tendinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to April 2000.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral plantar fasciitis and left Achilles tendinitis.  A notice of disagreement was filed in November 2007, a statement of the case was issued in November 2008, and a substantive appeal was received in December 2008.  The Veteran testified at a RO hearing in November 2009; the transcript is of record.

Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2011).  This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  See id.

In this case, the Veteran's prior claims of service connection for bilateral plantar fasciitis and left Achilles tendinitis were denied in a November 2000 decision.  The Veteran filed a notice of disagreement in January 2001 and a statement of the case was issued in March 2001; however, he withdrew his appeal in May 2001.  The November 2000 rating decision became final.  38 U.S.C.A. § 7105 (West 2002).  

In August 2002, the Veteran filed a claim to reopen his claims of service connection for bilateral plantar fasciitis and left Achilles tendinitis.  In a November 2002 rating decision, the RO determined hat new and material evidence had not been received to reopen the claims; the Veteran did not file a notice of disagreement.  Thus, the November 2002 rating decision became final.  See id.  

Evidence received by the Veteran in February 2005 includes a January 2000 Memorandum from the Department of the Army which states that presumptive findings of In Line of Duty have been made for bilateral feet and tendon injury he sustained in October 1998, and for the reinjury to both feet in January 1999.  All of the injuries occurred at Fort Jackson, South Carolina.  This service record was not previously considered, and is pertinent because it shows a determination that the claimed disabilities occurred during active service.  Given the submission of the new service record, the claims must be reconsidered without regard to the previous final denials.  38 C.F.R. § 3.156(c).


FINDINGS OF FACT

1.  Bilateral plantar fasciitis had its onset in service. 

2.  Left Achilles tendinitis had its onset in service.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis was incurred during active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Left Achilles tendinitis was incurred during active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking service connection for bilateral plantar fasciitis and left Achilles tendinitis.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by granting the benefits sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as section 5103(a) notice provisions have been satisfied, and if the Veteran so chooses, he will have an opportunity to initiate the appellate process again should he disagree with the disability rating or effective date assigned to the award.  Then, more detailed obligations arise, the requirements of which are set forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A July 1999 orthopedic clinical note reflects that during basic training the Veteran had difficulties with shin splints, plantar fasciitis, and knee pain.  He eventually was put into a special physical therapy program and graduated from basic training.  Upon beginning physical training again, he had difficulty with bilateral foot pain, shin pain, and knee pain.  The impression was plantar fasciitis, healing right tibial stress fracture, and left Achilles tendinitis.  

An August 1999 orthopedic clinical note reflects that he had shin splints, plantar fasciitis, and knee pain during basic training.  After initiating physical training again, he had foot, shin, and knee pain.  The impression was slowly healing stress fractures/reactions.  

A November 1999 orthopedic clinical note reflects that the Veteran was reevaluated for bilateral lower extremity pain.  Upon physical examination, the examiner diagnosed chronic recurring stress reaction/fractures of both tibiae, chronic plantar fasciitis, and chronic left Achilles tendinitis, and chronic mechanical low back pain.  Because of the chronicity of these problems, it was recommended that his case be referred to the Physical Evaluation Board (PEB) for evaluation for fitness for duty.  

A January 2000 Medical Board Report reflects the recommendation that the Veteran be medically discharged due to his chronic recurrent stress reaction fractures of bilateral tibia; chronic plantar fasciitis; chronic left Achilles tendinitis; and, chronic mechanical low back pain.  

An August 2000 VA examination report reflects diagnoses of normal bone scintigram with no evidence of an active stress fracture and negative musculoskeletal ankles and knee joints.  

An October 2002 VA primary care note ambiguously refers to the Veteran as having complaints of chronic left foot pain.  A July 2008 VA podiatry clinical record reflects that the Veteran sought follow-up for painful heels.  He had received a new pair of custom made orthoses, but the orthoses had a minimal effect on pain.  On objective examination, the examiner noted painful plantar fascia upon pressure of both feet with tight Achilles tendon upon dorsiflexion of ankles.  The assessment was plantar fasciitis bilaterally and Achilles tendonitis bilaterally.  

In light of the in-service diagnoses of chronic plantar fasciitis and chronic left Achilles tendonitis, the finding by the Medical Board that such disabilities were incurred in service, and the post-service diagnoses of bilateral plantar fasciitis and left Achilles tendonitis, the Board finds that his current disabilities are due to service and service connection is warranted.


ORDER

Entitlement to service connection for bilateral plantar fasciitis is granted.

Entitlement to service connection for left Achilles tendinitis is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


